NO.    91-206

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1991



AGRICREDIT ACCEPTANCE CORPORATION,
                 Plaintiff and Respondent,
                                                                               \
          -vs-
OMAR MICHELS,
                                                 c.
                                                  /1
                                                   -I

                 Defendant and Appellant.



APPEAL FROM:     District Court of the Ninth Judicial District,
                 In and for the County of Glacier,
                 The Honorable R. D. McPhillips, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
                 David F. Stufft; Frisbee, Moore, Stufft      &   Olson, Cut
                 Bank, Montana

          For Respondent:
                 Kevin C. Meek; Alexander, Baucus       &   Linnell, P.C.,
                 Great Falls, Montana


                               Submitted on Briefs:         August 1, 1991
                                             Decided: September 24, 1991
Filed:
Justice John Conway Harrison delivered the Opinion of the Court.

     Plaintiff, Agricredit Acceptance Corporation (Agricredit),
initiated this suit to recover a deficiency judgment from the
defendant, Omar   Michels,    after the   lawful   repossession and
subsequent sale of collateral in which Agricredit held security
interests.   Omar Michels appeals from a summary judgment of the
District Court of the Ninth Judicial District, Glacier County,
Montana, granting summary judgment in favor of Agricredit.        We
reverse.
     The issue is whether the District Court erred in granting
plaintiff's motion for summary judgment by ruling that Agricredit
conducted a commercially reasonable sale when it sold two pieces
of Michels' farm equipment.
                                1.

     This case involves the sale of two pieces of farm equipment
repossessed from Michels.      Following repossession, Agricredit
conducted separate sales and sold each piece of equipment applying
the net sales proceeds to the balance due on Michels' accounts.
     On June 27, 1986 Michels purchased a 1982 Massey-Ferguson
Model 850 combine from Palmer Implement, Inc.      Michels and Palmer
Implement, Inc. entered into a retail installment contract and a
security agreement for the sale of the combine. Palmer Implement,
Inc. assigned this contract and security agreement to Massey-
Ferguson Credit Corporation which in turn assigned the contract and
security agreement to Agricredit.
     The terms of the contract required Michels to make four annual
payments of approximately $11,367, which he failed to do.              In
addition, the contract allowed Agricredit to accelerate the balance
due on the contract or repossess the collateral in the event of
default.    Sometime after Michels defaulted, Agricredit lawfully
repossessed the combine.
     After failure to make the payments, on October 22, 1988
Michels was sent a notice of repossession and pending sale of the
combine    setting   forth   the   balance     due   plus   expenses   of

repossession. The notice specified that the combine would be sold
at a public sale on November   8 , 1988   at Munson Equipment in Shelby,
Montana.
     On November 3 , 1988 Agricredit published a notice regarding
the sale of the combine in the classified section of the Shelbv
Promoter, a weekly newspaper.      This notice set forth the make and
model of the combine; the date, time and place of the sale; and an
out-of-state phone number for interested parties to make inquiries
regarding the combine.
     The net proceeds from the sale of the combine totalled $12,500
which was applied to Michels' past due account.         On November 17,
1988 Agricredit notified Michels of the sale.        This notice stated
that $32,998.99 was the balance due on the contract, however, after
deducting the $12,500, the total net proceeds of the sale, Michels
owed Agricredit a deficiency in the amount $20,594.79.
     Agricredit sought a second deficiency after a default and
subsequent sale relating to a Versatile Model 850 four wheel drive

                                    3
tractor purchased by Michels from Palmer Implement, Inc. under
contract dated November 16, 1986.          This deficiency arose from
Michels' default on the November 16, 1986 contract and security
agreement.     Michels had entered into this contract and security
agreement with Palmer Implement, Inc. for the purchase of a
tractor.     As with the combine contract, Palmer Implement, Inc.
assigned the contract and security agreement to Agricredit.
    Michels agreed to pay the purchase price of $33,000 for the
tractor.     Michels received   $9,000   credit for a trade-in plus he
paid $2,000 cash for a total down payment of $11,000.             This
contract required Michels to make yearly payments in the amount of
$9,203.70 beginning December 1, 1987 until the account was paid in

full.      In the event of default, Agricredit had the right to
accelerate the remaining payments due or repossess the collateral.
Michels defaulted on the tractor contract when he failed to make
the December 1, 1987 payment. After notice published in the Shelby
paper, notice to Michels and public sale, Agricredit sent Michels
a notice stating that after deducting the net sales proceeds of
$16,000 from the balance due on the tractor account at the time

Agricredit repossessed the tractor, Michels owed a $10,508.70
deficiency to Agricredit.
        When Michels failed to pay the deficiencies, Agricredit filed
suit in the District Court against Michels for the deficiencies.
On January 31, 1991, the District Court granted summary judgment
in favor of Agricredit.     The District Court found that Agricredit
was entitled to the deficiencies because it conducted commercially

                                    4
reasonable sales when it sold the combine and tractor.           The
District Court found the sales to be commercially reasonable
because Agricredit notified Michels of the pending sales pursuant
to 5 30-9-504(3), MCA.
     Michels, in opposing summary judgment in this matter submitted
to the trial court the affidavit of Sherwin Palmer, a former farm
equipment dealer in Shelby.   This affidavit stated the following:
     SHERWIN PALMER, being first duly sworn upon his oath,
     deposes and says:
          1.   My name is Sherwin Palmer.
          2.   I am 62 years of age.
          3.  I was a Massey Ferguson dealer in the Cut Bank
     area from 1971 to 1987.
          4. Massey Ferguson, through its credit agency,
     First Massey Ferguson Credit, and subsequently Agricredit
     Acceptance Corporation, has conducted and transacted
     business in Montana on a regular and systematic basis.
          5. I know Mr. Elmer Fandrich. Fandrich was one of
     the Agricredit Acceptance Corporation collection men who
     would regularly come into the Cut Bank area and not only
     work on accounts with me, but would also travel through
     the Cut Bank/Glacier County area and confer with farmers
     who had accounts with Agricredit Acceptance Corporation.
     Fandrich would travel into my area approximately every
     two months at the minimum.
          6.  Prior to Fandrich being assignedthis territory,
     the previous credit man would come to Cut Bank on a
     regular basis of not less than once a month. He met with
     me, talked with me and worked on accounts and attempted
     to encourage the sale of farm equipment through his
     company.    These were not isolated instances.        In
     addition, he would work the rural areas and talk to
     farmers about Agricredit loans.
          7. I am also very familiar with the sale of farm
     equipment in northcentral Montana.     Almost all farm
     equipment is sold by implement dealers in the farm
     publication commonly known as "The Prairie Star." It is

                                 5
    on very remote occasions that any farm equipment is ever
    sold by an implement dealer in [the] weekly newspapers
    commonly referred to as "The Cut Bank Pioneer Press" or
    "The Shelbv Promoter" for the reason that farmers simply
    do not read these advertisements in looking for quality
    farm equipment.
         8. I am very familiar with the 1982 Massey Ferguson
    850 combine. This combine was sold by my business to Mr.
    Omar Michels. The combine was in excellent condition at
    the time Mr. Michels delivered the combine to Agricredit
    Acceptance Corporation. It had very few hours on it.
    In Fall 1988, this combine had a book value of
    $30,325.00.   In addition, the headers had individual
    values as follows: 24' header - $2,123.00; 13' header -
    $1,512.00.   Attached to my affidavit is the "Official
    Guide Tractors and Farm Equipment" published by the
    National Farm & Power Equipment Dealers Association for
    this combine.
         9. It is my opinion based upon my experience as a
    Massey Ferguson implement dealer that this combine would
    have sold higher than simply the book value due to its
    excellent condition if it had been properly advertised.
    I know the person, Jim Edwards, who bought the combine
    at the repossession sale. This individual feels that he
    got a "steal." Since Mr. Edwards has purchased this
    machine, there has been very little work required as it
    was a quality, well-maintained machine at all times.
         10. I am also familiar with the 1977 Versatile
    Series I1 4 wheel drive tractor. I took this tractor in
    on trade and subsequently sold it to Mr. Michels. In
    1988, the tractor had a new engine and a new axle
    installed. In addition, the tractor had excellent tires
    at the time the tractor was delivered to Agricredit
    Acceptance Corporation.     Once again, based upon my
    opinion knowing the condition of the tractor and the
    trade area, this tractor would have sold if properly
    advertised in the area of $30,000.00. [Signed by Sherwin
    Palmer; dated October 26, 1990.1
    The District Court    found that Agricredit satisfied      its
obligation of conducting commercially reasonable sales of the
combine and tractor.
    We hold that the District Court erred in granting summary
judgment in view of Mr. Palmer's affidavit set forth above, which

                                6
raised a genuine issue of material fact concerning whether the
sales were commercially reasonable.   The judgment of the District
Court is reversed and the case remanded.




We concur:




                                7
                                            September 24, 1991

                            CERTIFICATE O F SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


David F. Stufft
Frisbee, Moore, Stufft & Olson
P.O. Box 547
Cut Bank, MT 59427

Kevin C. Meek
Alexander, Baucus & Linnell
P.O. Box 2629
Great Falls. MT 59403

                                                ED SMITH
                                                                         EME COURT